 

Exhibit 10.4

 

INVESTMENT AGREEMENT

 

BY AND AMONG

 

ZAIS GROUP PARENT, LLC,

 

Z ACQUISITION LLC,

 

AND,

 

SOLELY FOR THE PURPOSES OF SECTION 4.02 HEREOF,

 

CHRISTIAN ZUGEL

 

 

DATED AS OF JANUARY 11, 2018



  

 

 

 

INVESTMENT AGREEMENT

 

THIS INVESTMENT AGREEMENT (this “Agreement”), dated as of January 11, 2018, is
entered into by and among (i) ZAIS Group Parent, LLC, a Delaware limited
liability company (the “Company”), and (ii) Z Acquisition LLC, a Delaware
limited liability company (“Parent” and, together with the Company, each a
“Party” and collectively the “Parties”) of which Christian Zugel (“Zugel”) is
the sole managing member, and (iii) Zugel, solely for the purposes of Section
4.02. Unless otherwise defined herein, capitalized terms shall have the meanings
ascribed to them in that certain Agreement and Plan of Merger (the “Merger
Agreement”), dated as of the date hereof, by and among ZAIS Group Holdings,
Inc., a Delaware corporation and the Company’s parent entity and managing member
(“ZGH”); ZGH Merger Sub, Inc., a Delaware corporation and wholly-owned
subsidiary of ZGH (“Merger Sub”); and Parent.

 

WHEREAS, Parent Group desires to become the sole owner of all of the equity
interests in ZGH by way of a merger (the “Merger”) whereby Merger Sub will merge
with and into ZGH, on the terms and subject to the conditions set forth in the
Merger Agreement;

 

WHEREAS, immediately prior to consummation of the Merger, the Company shall
redeem a number of outstanding Class A Units held by ZGH corresponding to the
number of outstanding shares of Class A Common Stock that as of immediately
prior to the Merger are to be converted into the right to receive the Merger
Consideration for an amount equal to the Aggregate Merger Consideration (the
“Unit Redemption”); and

 

WHEREAS, on the terms and subject to the conditions set forth herein, the
Company desires to issue to Parent, and Parent desires to accept from the
Company a number of Class A Units as set forth herein in exchange for Parent’s
contribution to the Company of the Contribution (as defined below), which the
Company intends to use to fund a portion of the Unit Redemption.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, the parties hereto hereby agree as follows:

 

Article I

CONTRIBUTION AND ISSUANCE

 

Section 1.01 Contribution and Issuance of Units. Pursuant to the terms and
subject to the conditions set forth herein, at the Closing (as defined below),
the Company shall issue to Parent, and Parent shall accept from the Company,
free and clear of any Liens (other than restrictions arising under applicable
securities Law or under the Second Amended and Restated Limited Liability
Company Agreement of the Company, dated as of March 17, 2015 (as amended) (the
“Company LLC Agreement”)), 3,085,287 Class A Units (the “Acquired Units”) in
exchange for a cash contribution to the Company by Parent of an amount equal to
the product of (a) $4.10 multiplied by (b) the number of Acquired Units (such
payment, the “Contribution”).

 



1

 

 

Section 1.02 Closing. The closing of the issuance of the Acquired Units (the
“Closing”) will take place immediately prior to the closing of the Merger and
the Unit Redemption, but subject to the satisfaction or (to the extent permitted
by Law and this Agreement) waiver of the conditions set forth herein, at the
offices of Fried, Frank, Harris, Shriver & Jacobson LLP, One New York Plaza, New
York, New York 10004, unless another time, date or place is agreed to in writing
by the Company and Parent. The date on which the Closing occurs is referred to
in this Agreement as the “Closing Date”.

 

Section 1.03 Closing Deliverables and Actions. Subject to the terms and
conditions in this Agreement, (a) at the Closing, the Company shall deliver all
documents and certificates to be delivered pursuant to Section 5.03 and (b)
Parent shall (i) pay, by wire transfer of immediately available funds to the
account specified by the Company to Parent at least three Business Days before
the scheduled Closing Date, the Contribution; and (ii) at the Closing, deliver
all documents and certificates to be delivered pursuant to Section 5.02.

 

Article II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as disclosed in the Company SEC Documents (excluding any disclosures
contained in such documents under the headings “Risk Factors” or “Forward
Looking Statements” or any other disclosures contained or referenced therein to
the extent they are cautionary, predictive or forward-looking in nature) or in
the Disclosure Schedules, the Company hereby represents and warrants to Parent
as of the date hereof and as of the Closing Date as follows:

 

Section 2.01 Corporate Organization. The Company (a) is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and (b) has the requisite power and authority and all
necessary governmental approvals to own, lease and operate its properties and to
carry on its business as it is now being conducted.

 

Section 2.02 Capitalization.

 

(a)               The authorized capital stock of the Company consists of
180,000,000 Class A Units and 6,800,000 Class B Units (collectively, “Company
Units”). As of the close of business on January 5, 2018, (i) 21,555,113 Class A
Units and (ii) zero Class B Units were issued and outstanding. Except as set
forth in the preceding sentence and as described in Section 3.02 of the Company
Disclosure Schedule (as defined in the Merger Agreement), no options to purchase
any Company Units (or other equity securities of the Company) have been granted
and no Company Units (or other equity securities of the Company) have been
issued. All of the issued and outstanding Company Units are duly authorized,
validly issued, fully paid and non-assessable.

 

(b)               Except as set forth above in Section 2.02(a), (i) there are
not issued, reserved for issuance or outstanding (A) any Company Units or other
voting securities or equity securities of the Company, (B) any securities
convertible into or exchangeable or exercisable for Company Units or other
voting securities or equity securities of the Company, (C) any warrants, calls,
options or other rights to acquire from the Company, or any obligation of the
Company to issue, any Company Units, voting securities, equity interests or
securities convertible into or exchangeable for Company Units or voting
securities of the Company, or (D) any appreciation rights, “phantom” unit
rights, performance units, rights to receive Company Units (or other equity
securities of the Company) on a deferred basis or other rights that are linked
to the value of Company Units and (ii) there are no outstanding obligations of
the Company to repurchase, redeem or otherwise acquire any such securities or to
issue, deliver or sell, or cause to be issued, delivered or sold, any such
securities.

 



2

 

 

Section 2.03 Authority; Approval.

 

(a)               The Company has all requisite limited liability company power
and authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated herein. The execution
and delivery of this Agreement by the Company and the consummation by the
Company of the transactions contemplated herein have been duly authorized by all
necessary limited liability company action on the part of the Company. This
Agreement has been duly executed and delivered by the Company and, assuming the
due authorization, execution and delivery by Parent, constitutes a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject, as to enforceability, to the Bankruptcy and Equity
Exception.

 

Section 2.04 No Conflict; Required Filings and Consents.

 

(a)               The execution and delivery of this Agreement by the Company do
not, and the performance of this Agreement and the consummation of the
transactions contemplated herein by the Company will not, (i) conflict with or
violate the organizational documents of the Company, (ii) conflict with or
violate any Law or any Judgment applicable to the Company or any Subsidiary or
any of their respective properties or assets, (iii) result in any breach of or
constitute a default (or an event which with or without notice or lapse of time
or both would become a default) under, result in the loss of a benefit under or
give rise to any right of termination, amendment, acceleration, increased
payment or cancellation of, any Contract to which the Company or any of its
Subsidiaries is a party or by which any of their respective properties or assets
are bound or (iv) result in the creation of any Lien upon any of the assets or
properties of the Company or any of its Subsidiaries, except (A) in the case of
clauses (ii), (iii) and (iv), for any such conflicts, violations, breaches,
defaults or other occurrences which, individually or in the aggregate, would not
have, or reasonably be expected to have, a Material Adverse Effect and (B) the
Founder Member Representative approval required by Section 3.4 of the Company
LLC Agreement.

 

(b)               The execution and delivery of this Agreement by the Company do
not, and the performance of this Agreement and the consummation of the
transactions contemplated herein by the Company will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Entity except for (i) the filing with the SEC such reports under
the Exchange Act as may be required in connection with this Agreement, and (ii)
where the failure to obtain such consents, approvals, authorizations or permits,
or to make such filings or notifications, would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect or
reasonably be expected to prevent or materially delay the consummation of the
transactions contemplated herein.

 



3

 

 

Section 2.05 Proceedings. There are no Proceedings pending or, to the knowledge
of the Company, threatened against the Company or any of its Subsidiaries or any
of their respective assets or properties, except for any Proceedings that,
individually or in the aggregate, would not, and would not reasonably be
expected to, have a Material Adverse Effect.

 

Section 2.06 Brokers. No broker, finder or investment banker is entitled to any
broker’s, finder’s or financial ADVISOR’s fee or commission in connection with
the transactions contemplated herein based upon arrangements made by or on
behalf of the Company.

 

Article III

REPRESENTATIONS AND WARRANTIES OF PARENT

 

Parent hereby represents and warrants to the Company as of the date hereof and
as of the Closing Date as follows:

 

Section 3.01 Organization. Parent is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and was formed specifically for the purpose of entering into the SPA, the Merger
Agreement, and this Agreement and has conducted no operations and incurred no
obligations other than in connection with the SPA and the Transactions
(including without limitation the transactions contemplated herein).

 

Section 3.02 Authority Relative to this Agreement. Parent has all requisite
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery of this Agreement by Parent
and the performance of its obligations hereunder have been duly and validly
authorized by all necessary limited liability company action on the part of
Parent. This Agreement has been duly executed and delivered by Parent and,
assuming the due authorization, execution and delivery by the Company,
constitutes a valid and binding obligation of Parent, enforceable against Parent
in accordance with its terms, subject, as to enforceability, to the Bankruptcy
and Equity Exception.

 

Section 3.03 No Conflict; Required Filings and Consents.

 

(a)               The execution and delivery of this Agreement by Parent do not,
and the performance of this Agreement will not, (i) conflict with or violate any
provision of Parent’s organizational documents, (ii) conflict with or violate
any Laws or any Judgment applicable to Parent or its properties or assets, (iii)
result in any breach of or constitute a default (or an event which, with or
without notice, lapse of time or both, would become a default) under, result in
the loss of a material benefit under or give to others any right of termination,
amendment, acceleration, increased payments or cancellation of, any Contract to
which Parent is a party or by which its properties or assets are bound, or (iv)
result in the creation of any Lien upon any of the assets or properties of
Parent, except in the case of clauses (ii), (iii) and (iv), for any such
conflicts, violations, breaches, defaults or other occurrences which,
individually or in the aggregate, would not reasonably be expected to prevent or
materially delay the performance by Parent of any of its obligations under this
Agreement.

 



4

 

 

(b)               The execution and delivery of this Agreement by Parent do not,
and the performance of this Agreement by Parent will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Entity, except for (i) the filing with the SEC such reports under
the Exchange Act as may be required in connection with this Agreement, and (ii)
where the failure to obtain such consents, approvals, authorizations or permits,
or to make such filings or notifications, individually or in the aggregate,
would not, and would not reasonably be expected to, prevent or materially delay
the performance by Parent of any of its obligations under this Agreement.

 

Section 3.04 Parent LLC Agreement. Prior to execution of this Agreement, Parent
has delivered to the Company, a true and correct copy of the Second Amended and
Restated Limited Liability Company Agreement of Parent (the “Parent LLC
Agreement”). The Parent LLC Agreement is a legal, valid, binding and enforceable
obligation and, to the knowledge of Parent, is in full force and effect and
enforceable in accordance with its terms, except as may be affected by the
Bankruptcy and Equity Exception. No condition exists or event has occurred which
(whether with or without the giving of notice or lapse of time) would excuse any
Person from performing its obligations to make capital contributions to Parent.
Under the terms of the Parent LLC Agreement, Zugel has the right to require the
members of Parent to make capital contributions in an amount sufficient for
Parent to purchase the Acquired Units. No condition exists or event has occurred
which (whether with or without the giving of notice or lapse of time) would
constitute a default by Zugel or, to the knowledge of Parent, any other party,
or result in a right of termination of the Parent LLC Agreement.

 

Section 3.05 Proceedings. There are no Proceedings pending or, to the knowledge
of Parent, threatened against Parent or Zugel or any of their respective assets
or properties, except for any Proceedings that, individually or in the
aggregate, would not, and would not reasonably be expected to, prevent or
materially delay the performance by Parent of any of its obligations under this
Agreement.

 

Section 3.06 No Other Representations. Parent acknowledges and agrees that,
except as expressly set forth in Article II, neither the Company nor any other
Person on its behalf has made or makes any express or implied representations or
warranties. Parent represents, acknowledges and agrees that in making its
decision to enter into this Agreement and to consummate the transactions
contemplated herein, it has relied solely upon the express representations and
warranties of the Company set forth in Article II.

 

Article IV

COVENANTS AND OTHER AGREEMENTS

 

Section 4.01 Publicity. The parties shall (a) consult with each other before
issuing, and provide each other the opportunity to review and comment upon, any
press release or other public statements with respect to the transactions
contemplated herein and shall not issue any such press release or make any such
public statement prior to such consultation, and (b) shall cause their
respective Affiliates and Representatives not to issue any press release or make
any public statement with respect to the transactions contemplated herein, in
the case of each of (a) and (b) except as may be required by applicable Law,
court process or by obligations pursuant to any listing agreement with any
national securities exchange or national securities quotation system.

 



5

 

 

Section 4.02 Consents.

 

(a)               The parties shall cooperate with each other and use
commercially reasonable efforts to prepare and file promptly all necessary
documentation, to effect all applications, notices, petitions and filings, and
to obtain as promptly as reasonably practicable all Permits and all consents,
approvals, authorizations, waivers, exemptions, certifications, and notices
(collectively, “Consents”) of any Governmental Entity or third party that are
necessary to consummate the transactions contemplated hereby, including
furnishing any information with respect to itself or its Affiliates, including
affiliates as defined by the Investment Company Act, that may be reasonably
necessary in connection with any statement, filing, notice or application with
respect to a Consent.

 

(b)               Zugel, in his capacity as the Founder Member Representative
under the Company LLC Agreement, hereby consents to the issuance of the Acquired
Units by the Company to Parent as contemplated herein.

 

Section 4.03 Further Assurances. From the date hereof until the Closing (or
termination of this Agreement), consistent with the terms and conditions hereof,
the Company and Parent shall and shall cause each of their respective
Subsidiaries and Affiliates (including, with respect to the Parent, the members
of the Parent Group) to, and shall use commercially reasonable efforts to cause
their Affiliates to, promptly execute, acknowledge and deliver such instruments,
certificates and other documents and take such other actions as a party may
reasonably require in order to carry out any of the transactions contemplated
herein. Following the Closing, the parties hereto shall reasonably cooperate
with one another to prepare and file all documents and forms and amendments
thereto as may be required by applicable Law with respect to the transactions
contemplated herein.

 

Article V 

 

CONDITIONS

 

Section 5.01 Conditions to Obligation of Each Party. The respective obligations
of the Company and Parent to consummate the transactions contemplated herein, as
applicable, are subject to the satisfaction at or prior to the Closing of each
of the following conditions:

 

(a)               Regulatory Authorizations.  All Consents of a Governmental
Entity or other third party necessary to consummate the transactions
contemplated herein shall have been obtained.

 

(b)               No Order. No Law shall have been enacted or promulgated and no
Judgment shall be in effect, in either case, which renders illegal or prohibits
the consummation of the transactions contemplated herein.

 



6

 

 

(c)               Merger Agreement. (i) The Merger Agreement shall have been
duly executed by each of the parties thereto and in full force and effect, and
(ii) each of the conditions to the closing of the Merger under Section 6 of the
Merger Agreement, other than those conditions that will be satisfied at the
closing of the Merger, shall have been satisfied (or, to the extent permitted by
applicable law and the Merger Agreement, irrevocably waived in writing) in
accordance with their terms.

 

Section 5.02 Conditions to Obligations of the Company. The obligation of the
Company to consummate the transactions contemplated herein is subject to the
satisfaction or waiver at or prior to the Closing of each of the following
conditions:

 

(a)               Representations and Warranties. The representations and
warranties of Parent set forth in this Agreement shall have been true and
correct in all material respects on and as of the date of this Agreement, and
shall be true and correct in all material respects on and as of the Closing Date
with the same force and effect as though made on and as of the Closing Date.

 

(b)               Covenants. Parent shall have performed and complied in all
material respects with all of the covenants or agreements required under this
Agreement to be performed or complied with by it at or prior to the Closing.

 

(c)               Closing of SPA. The purchase of the Ramguard Shares pursuant
to the SPA shall have been consummated in accordance with the terms of the SPA.

 

Section 5.03 Conditions to Obligation of Parent. The obligations of Parent to
consummate the transactions contemplated herein are subject to the satisfaction
or waiver at or prior to the Closing of each of the following conditions:

 

(a)               Representations and Warranties. The representations and
warranties of the Company set forth in this Agreement shall have been true and
correct in all material respects as of the date of this Agreement and shall be
true and correct in all material respects on the Closing Date with the same
force and effect as though made on and as of the Closing Date, except in each
case, representations and warranties that are made as of a specific date shall
have been true and correct only on and as of such date.

 

(b)               Covenants. The Company shall have performed and complied in
all material respects with all of the covenants or agreements required under
this Agreement to be performed or complied with by it at or prior to the
Closing.

 

Section 5.04 Frustration of Closing Conditions. Parent may not (i) rely on the
failure of any condition set forth in Section 5.01 or Section 5.03 to be
satisfied if such failure was due to the failure of any member of the Parent
Group to perform and comply in all material respects with the covenants and
agreements in this Agreement to be performed or complied with by Parent prior to
the Closing, or (ii) rely on the failure of any condition set forth in Section
5.03 (a) to be satisfied, or assert any other claim or right in respect of the
failure of such representations and warranties described therein to be true and
correct, if, on or before the date of this Agreement, Zugel or any other member
of the Parent Group had actual knowledge of the failure of such representations
and warranties to be true and correct, or (iii)  rely on the failure of any
condition set forth in Section 5.03 (b) to be satisfied, or assert any other
claim or right in respect of the failure by the Company to comply with and
perform its covenants and agreements required by this Agreement, if and to the
extent such failure results from any action or omission taken or made by any
member of the Parent Group with the actual knowledge of such Person that such
action or omission would, or would reasonably be expected to, cause such
condition not to be satisfied.

 



7

 

 

Article VI

TERMINATION

 

Section 6.01 Termination. This Agreement may be terminated and the transactions
contemplated herein may be abandoned at any time prior to the Closing:

 

(a)               by mutual written agreement of the Company and Parent; or

 

(b)               automatically upon termination of the Merger Agreement.

 

Section 6.02 Effect of Termination.

 

(a)               In the event of the termination of this Agreement as provided
in Section 6.01, this Agreement shall forthwith become void and have no effect,
and there shall be no liability on the part of the Company or Parent or any of
their respective Representatives, other than as set forth in the Merger
Agreement.

 

Article VII

MISCELLANEOUS

 

Section 7.01 Non-Survival of Representations and Warranties. None of the
representations and warranties in this Agreement and in any instrument delivered
pursuant to this Agreement shall survive the Closing. This Section 7.01 shall
not limit any covenant or agreement of the parties hereto which by its terms
contemplates performance after the Closing.

 

 

Section 7.02 Fees and Expenses. Except as otherwise expressly provided in the
Merger Agreement, all costs and expenses incurred in connection with this
Agreement and the other transactions contemplated herein shall be paid by the
Party incurring such expenses, regardless of whether the transactions shall be
consummated.

 

Section 7.03 Amendment. Subject to the provisions of applicable Law, at any time
prior to the Closing, the Parties may modify or amend this Agreement by written
agreement executed and delivered by each of the Parties.

 

Section 7.04 Extension and Waiver.

 

(a)               At any time prior to the Closing:

 

(i)                 the Company may (a) extend the time for the performance of
any of the obligations or other acts of Parent, (b) waive any inaccuracies in
the representations and warranties contained herein or in any document,
certificate or writing delivered by Parent pursuant hereto, or (c) waive
compliance by Parent with any of the agreements or with any conditions to the
Company’s; and

 



8

 

 

(ii)              Parent may (a) extend the time for the performance of any of
the obligations or other acts of the Company, (b) waive any inaccuracies in the
representations and warranties contained herein or in any document, certificate
or writing delivered by the Company pursuant hereto, or (c) waive compliance by
the Company with any of the agreements or with any conditions to Parent’s
obligations.

 

(b)               Any consent or any agreement on the part of a Party to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of such Party by a duly authorized officer.

 

Section 7.05 Notices. All notices, demands and other communications hereunder
shall be in writing, and shall be deemed to have been duly given if delivered
personally or by overnight courier or if mailed by certified mail, return
receipt requested, postage prepaid, or sent by electronic mail, as follows:

 

(a)               If to Parent:

 

Z Acquisition LLC
Two Bridge Avenue
Red Bank, NJ 07701
Attention: Christian Zugel
e-mail: [EMAIL ADDRESS REDACTED]

 

with a copy (which shall not constitute notice) to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004
Attention: Warren S. de Wied
John Liftin
e-mail: [EMAIL ADDRESS REDACTED]

 

(b)               If to the Company (prior to the Closing):

 

c/o ZAIS Group Holdings, Inc.
Two Bridge Avenue, Ste. 322
Red Bank, New Jersey 07701
Attention: Mark A. Russo, General Counsel
e-mail: [EMAIL ADDRESS REDACTED]

 

with a copy (which shall not constitute notice) to

 

Alston & Bird LLP
950 F Street NW
Washington, DC 20004
Attention: David E. Brown, Jr.
e-mail: [EMAIL ADDRESS REDACTED]

 

and with a further copy (which shall not constitute notice) to:

 

McDermott Will & Emery LLP
340 Madison Avenue
New York, NY 10173-1922
Attention: [EMAIL ADDRESS REDACTED]

 



9

 

 

Any such notice shall be effective (a) if delivered personally or via electronic
mail, when received, (b) if sent by overnight courier, when receipted for, or
(c) if mailed, five Business Days after being mailed as described above.

 

Section 7.06 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial;
Specific Performance.

 

(a)               This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

 

(b)               Each of the Parties hereby irrevocably and unconditionally
submits, for itself and its property, to the jurisdiction of the Court of
Chancery of the State of Delaware and any appellate court thereof or, if under
applicable Law exclusive jurisdiction over such matter is vested in the federal
courts, any court of the United States located in the State of Delaware, in any
action or proceeding arising out of or relating to this Agreement or the
agreements delivered in connection herewith or the transactions contemplated
herein or for recognition or enforcement of any judgment relating thereto, and
each of the Parties hereby irrevocably and unconditionally (i) agrees not to
commence any such action except in such court, (ii) agrees that any claim in
respect of any such action or proceeding may be heard and determined in such
court, (iii) waives, to the fullest extent it may legally and effectively do so
any objection which it may now or hereafter have to venue of any such action or
proceeding in such court, and (iv) waives, to the fullest extent permitted by
Law, any defense of inconvenient forum to the maintenance of such action or
proceeding in such court. Each of the Parties agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Each of the Parties irrevocably consents to service of process in any such
action or proceeding in the manner provided for notices in Section 7.05 of this
Agreement; provided, however, that nothing in this Agreement shall affect the
right of any Party to serve process in any other manner permitted by Law.

 

(c)               EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREIN. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE SUCH
WAIVER, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER,
(III) IT MAKES SUCH WAIVER VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO ENTER
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS
CONTAINED IN THIS SECTION 7.06(c).

 



10

 

 

(d)               The Parties agree that irreparable harm would occur in the
event any of the provisions of this Agreement were not to be performed in
accordance with the terms hereof and that the Parties shall be entitled to an
injunction or injunctions, specific performance and other equitable relief to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement without proof of actual damages, this being in
addition to, and not exclusive of, any other remedy or remedies to which such
Party is entitled at law or in equity. Each Party agrees that it will not oppose
the granting of an injunction, specific performance or other equitable relief on
the basis that (i) any other Party has an adequate remedy at law or (ii) an
award of specific performance is not an appropriate remedy for any reason of law
or equity.

 

Section 7.07 Entire Agreement; Third-Party Beneficiaries.

 

(a)               This Agreement (together with the Exhibits and Schedules
hereto, the Merger Agreement, and the Confidentiality Agreement) contains the
entire agreement among the Parties with respect to the transactions contemplated
herein and the subject matter of this Agreement and supersedes all prior
agreements and undertakings, both written and oral, among the Parties, or any of
them, with respect to these matters. Each Party has participated in the drafting
of this Agreement, which each Party acknowledges is the result of extensive
negotiations between the Parties. In the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement.

 

(b)               This Agreement is not intended to, and does not, confer upon
any Person other than the Parties hereto any legal or equitable rights or
remedies.

 

Section 7.08 Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any terms or provisions
of this Agreement in any other jurisdiction so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

 



11

 



 

Section 7.09 Interpretation. When a reference is made in this Agreement to an
Article, a Section, an Annex or an Exhibit, such reference shall be to an
Article or a Section of, or an Annex or Exhibit to, this Agreement unless
otherwise indicated. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The word “or” when used in this Agreement is not exclusive. All terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein. The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such term. Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and references to all
attachments thereto and instruments incorporated therein. References to a Person
are also to its permitted successors and assigns. References to monetary amounts
are to the lawful currency of the United States.

 

Section 7.10 Disclosure Schedule. The Disclosure Schedule shall be delivered by
the Company to Parent as of the execution of this Agreement and shall set forth,
among other things, items the disclosure of which is required under this
Agreement, either in response to an express disclosure requirement contained in
a provision of this Agreement or as an exception to one or more of the
representations and warranties or covenants contained in this Agreement;
provided that the mere inclusion of an item in the Disclosure Schedule as an
exception to a representation or warranty will not be considered an admission by
the disclosing Party that such item (or any nondisclosed item or information of
comparable or greater significance) is required to be disclosed, represents a
material exception or fact, event or circumstance or that such item has resulted
in or would reasonably be expected to result in a Material Adverse Effect;
provided further, that the information and disclosures contained in any section
of the Disclosure Schedule shall be deemed to be disclosed for all purposes in
this Agreement (including against any representation, warranty or covenant) and
incorporated by reference in any other section of a Disclosure Schedule as
though fully set forth therein, in each case, to the extent the relevance of
such information or disclosure is reasonably apparent from the text of such
disclosure.

 



12

 

 

Section 7.11 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned, in whole or in part, by operation of
Law or otherwise by any of the Parties without the prior written consent of the
other Party.

 

Section 7.12 Confidentiality. All information furnished under this Agreement to
any Party, its Affiliates, and their Representatives will be held in confidence
in accordance with the non-disclosure agreement dated as of October 23, 2017,
between the Company, Parent and Zugel (the “Confidentiality Agreement”), the
terms of which are incorporated herein by reference. If for any reason this
Agreement is terminated prior to the Closing Date, the Confidentiality Agreement
shall nonetheless continue in full force and effect.

 

Section 7.13 Counterparts. This Agreement may be executed in two or more
counterparts (including by facsimile or similar electronic means), all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the parties hereto and
delivered to the other parties.

 

[Signature Page Follows]

  

13

 

 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

 

  COMPANY:      

ZAIS GROUP PARENT, LLC

 

  By: /s/ Nisha Motani   Name: Nisha Motani   Title: Chief Financial Officer

 

 

  PARENT:      

Z ACQUISITION LLC

 

  By: /s/ Christian Zugel   Name: Christian Zugel   Title: Managing Memberx    
          ZUGEL, solely for the purposes of Section 4.02, in his capacity as
Founder Member Representative:       /s/ Christian Zugel   Christian Zugel

 



[Signature Page to Investment Agreement]

